Citation Nr: 0406845	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-11 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, currently evaluated as 30 
percent disabling.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the ROIC, 
which granted entitlement to an increased evaluation of 30 
percent for service-connected bilateral hearing loss.  

(This matter is being remanded to the ROIC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



REMAND

The veteran is seeking an increased evaluation for his 
service-connected bilateral hearing loss.  He essentially 
contends that his hearing loss disability is more severe than 
is contemplated by the 30 percent disability rating currently 
assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  

The record reflects that, in October 2002, the veteran 
underwent a VA audiological evaluation.  It was based on the 
results of this evaluation that the ROIC subsequently awarded 
an increased evaluation of 30 percent in the November 2002 
rating decision.  

Recently, an Informal Hearing Presentation submitted by the 
veteran's representative in March 2004, it was reported that 
the veteran was contending that his bilateral hearing loss 
had gotten progressively worse since his last VA examination.  

The United States Court of Appeals for Veterans Claims has 
held that VA's duty to assist veterans in the development of 
their claims requires providing them with a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  

In this case, because the veteran and his accredited 
representative have argued that the severity of his 
disability has gotten progressively worse since his last VA 
examination, the Board finds that a remand of this case is 
warranted, so that the ROIC can arrange for the veteran to 
undergo another audiological evaluation.  

Accordingly, this case is remanded for the following actions:

1.  The ROIC should take appropriate 
steps to ask the veteran to provide a 
list of the names and addresses of any 
additional doctors and medical care 
facilities (hospitals, HMOs, etc.) which 
have treated him for his service-
connected hearing loss.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the ROIC should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the ROIC should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The ROIC should also arrange for the 
veteran to undergo a VA audiological 
evaluation in order to determine the 
severity of the service-connected hearing 
loss.  This evaluation should be 
conducted in compliance with the standard 
VA protocol for such examinations, 
utilizing the Maryland CNC speech 
stimulus materials for speech 
discrimination.  

3.  After the development requested above 
has been completed to the extent 
possible, the ROIC should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




